
	

113 HR 2679 IH: Preventing Unionization of Revenue Service Employees Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2679
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Gardner (for
			 himself, Mr. Scalise,
			 Mr. Tipton,
			 Mr. Rokita,
			 Mr. Fleming,
			 Mr. Cole, Mrs. Lummis, Mr.
			 LaMalfa, Mr. Franks of
			 Arizona, Mr. Brooks of
			 Alabama, Mr. Southerland,
			 Mr. Coble, and
			 Mr. Griffin of Arkansas) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To exclude the Internal Revenue Service from the
		  provisions of title 5, United States Code, relating to labor-management
		  relations.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Unionization of Revenue
			 Service Employees Act or the PURSE Act.
		2.Exclusion of Internal
			 Revenue Service
			(a)In
			 generalSection 7103(a)(3) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (G), by striking or;
				(2)in subparagraph
			 (H), by striking the period and inserting ; or; and
				(3)by adding after
			 subparagraph (H) the following:
					
						(I)the Internal Revenue
				Service;
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, notwithstanding any provision of law, rule,
			 or regulation, or of any preexisting collective bargaining agreement.
			
